Citation Nr: 0730343	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
parapsoriasis.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had honorable active service 
from March 1969 to March 1971.  He also had subsequent 
service from May 1971 to November 1972 which was found to be 
other than honorable.  This matter is before the Board of 
Veterans' Appeal (Board) on appeal from a September 2005 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 10 percent 
for parapsoriasis, and for a compensable rating for bilateral 
hearing loss are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and is not shown  
to be related to the veteran's service.

2.  The veteran does not have active malaria.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).

2.  A compensable rating for malaria is not warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(I).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A May 2005 letter notified the veteran of the types of 
evidence and/or information necessary to substantiate his 
claims and of his and VA's duties in developing his claims, 
to include that it was his duty to ensure that any evidence 
not in possession of the federal government was received.  
The letter specifically requested that he send any evidence 
in his possession that pertains to his claims.  A September 
2006 Statement of the Case (SOC) cited in full the provisions 
of 38 C.F.R. § 3.159(b)(1).  A May 2007 letter notified the 
veteran of the evidence and/or information necessary to 
establish a disability rating or effective date of award.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
appellant has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and VA outpatient records.  
VA examinations have been conducted.  The veteran has not 
identified any other evidence to be obtained.  VA's duty to 
assist the appellant in the development of the claims for 
service connection for tinnitus and for a compensable rating 
for malaria is satisfied.

II.  Factual Background

The veteran's service medical records show that he had 
malaria diagnosed in 1969.  A July 1970 audiogram showed 
bilateral sensorineural hearing loss; a history of blast 
injury in June 1970 was noted.  There was no notation of 
tinnitus.

On VA examination in March 1981, the veteran reported 
occasional ringing in both ears when swimming, or with loud 
music or increased air pressure.  No diagnosis of tinnitus 
was made.

An April 1995 VA examination noted that the veteran had not 
been treated for malaria since his separation from service.  
He reported occasional chills and sweating episodes that he 
believed were related to malaria.  Blood smear testing for 
malaria was conducted.  The diagnosis was malaria, resolved.  

On VA audiological evaluation in March 1997 there was no 
notation of tinnitus.

On VA examination in June 2005, the veteran reported episodes 
of high fever and chills every six months that he believed 
were related to malaria.  Examination showed no enlarged 
palpable glands; the liver and spleen were not palpable.  The 
veteran had normal temperature to touch and no fever.  Blood 
smear testing showed no evidence of malaria.  The diagnosis 
was malaria, no recurrence at the present time.

On VA audiological evaluation in June 2005 the veteran's 
report of tinnitus "only when I hear loud music" was noted.  
The examiner stated:

[D]ue to the frequency of tinnitus 
reported it is not consistent with noise 
exposure or acoustic trauma related to 
military service, it is my opinion that it 
is not at least as likely as not that 
tinnitus is service related.

Service connection for malaria has been in effect since 
November 1972, with a noncompensable rating assigned since 
that time.  

III.  Legal Criteria and Analysis

Tinnitus

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

While it is not in dispute that the veteran was subjected to 
blast trauma in service, tinnitus was not noted therein.  The 
veteran first reported ringing in his ears to a VA physician 
in 1981, approximately ten years after separation from 
service.  In June 2005 a VA examiner provided an opinion, 
based on review of the record, that the veteran's current 
tinnitus was unrelated to event(s) in service.  There is no 
competent (medical opinion) evidence to the contrary.  The 
Board has considered the veteran's own opinion that his 
current tinnitus is related to noise exposure in service; 
however, because he is a layperson, the veteran is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-45 (1992).

Medical nexus is a question requiring medical expertise, and 
the only medical opinion regarding the etiology of the 
veteran's tinnitus is to the effect that it is unrelated to 
his service.  While the veteran is competent to report that 
he experienced tinnitus beginning shortly after service, the 
lack of any objective evidence that he reported such tinnitus 
to a medical professional for a decade after service makes 
his latter-day contentions in that regard less than 
persuasive.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for tinnitus, and the 
claim must be denied.

Malaria

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

A compensable rating for malaria is warranted only for active 
disease.  Relapses must be confirmed by the presence of 
malaria parasites in blood smears.  38 C.F.R. § 4.88b, Code 
6304.  
The Board concludes that a compensable rating for malaria is 
not warranted because there is no objective evidence of 
active disease.  The Board acknowledges the veteran's reports 
of intermittent episodes of fever and chills that he believes 
are related to his malarial history.  However, VA 
examinations in 1995 and 2005 have included negative blood 
smears for malaria parasites, and both examiners found no 
evidence of active malaria.  The weight of the credible 
evidence demonstrates that the veteran does not have active 
malaria and that a compensable rating is not warranted.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

A compensable rating for malaria is denied.


REMAND

The veteran's most recent VA audiometry was in June 2005.  At 
the videoconference hearing in June 2007, he testified that 
his bilateral hearing disability had worsened since that 
examination.  Similarly, his service connected parapsoriasis 
was last examined for ratings purposes in June 2006; at the 
hearing, he testified that the disability now involved 
additional anatomical locations.  Because he alleges the 
service connected hearing and skin disabilities have 
worsened, contemporaneous examinations are necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
service connected bilateral hearing loss 
disability.  The examiner should review 
the veteran's claims file in conjunction 
with the examination, and should also 
provide an opinion as to the impact of the 
disability on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions expressed. 

2.  The veteran should also be provided a 
VA examination to determine the current 
severity of his parapsoriasis.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies should be completed.  
The examiner should identify all 
manifestations of the disorder and provide 
an assessment of the frequency and 
duration of any required treatment with 
systemic therapy such as corticosteroids.  
The examiner should identify the 
anatomical locations of involvement and 
provide assessments of the percentages of 
exposed surfaces and of the whole body 
involved.  The examiner should also 
provide an opinion as to the impact of the 
disability on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions expressed.

3.  The RO should then readjudicate the 
matters of the ratings for the veteran's 
hearing loss and parapsoriasis.  If either 
claim remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


